Opinion issued April 27, 2006









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00305-CR
____________

PATRICK D. FRANKLIN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court 
Harris County, Texas
Trial Court Cause No. 1038194



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Patrick D. Franklin, and signed a final judgment in this case on January 10, 2006. 
Patrick D. Franklin did not file a motion for new trial, and therefore the deadline for
filing a notice of appeal was February  9, 2006, 30 days after sentencing.  See Tex.
R. App. P. 26.2(a)(1). 
          Patrick D. Franklin filed a notice of appeal on March 23, 2006, 42 days after
the deadline.  Notice of appeal was deposited in the mail on March 21, 2006,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b). 
          An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
          We therefore dismiss the appeal for lack of jurisdiction.
           All pending motions are denied as moot.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).